Citation Nr: 0106357	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  94-36 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for adrenal 
insufficiency.

2.  Entitlement to service connection for hepatic cyst.

3.  Entitlement to service connection for renal cyst.

4.  Entitlement to service connection for benign prostatic 
hypertrophy.

5.  Entitlement to service connection for a left hand 
disorder.

6.  Entitlement to service connection for diverticulosis and 
colonic polyposis.

7.  Entitlement to service connection for residual of peptic 
ulcer disease, to include duodenal bulb deformity.

8.  Entitlement to an increased rating for hypertensive 
cardiovascular disease, currently rated as 60 percent 
disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran's DD Form 214 shows active military service from 
August 1974 to July 1978, and twenty two years of prior 
active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

A hearing was held before a local hearing officer at the RO 
in January 1995.


REMAND

Upon review of the evidentiary record, the Board notes that a 
VA Form 21-22, which indicates that the veteran had appointed 
the Disabled American Veterans (DAV) to afford him 
representation.  The date of this appointment is noted to be 
in October 1994.  In order for a recognized organization to 
be designated as an appellant's representative, an appellant 
must execute a VA Form 21-22 "Appointment of Veterans 
Service Organization as Claimant's Representative."  38 
C.F.R. § 20.602 (2000).  This, as indicated above, has been 
accomplished by the veteran.  

Of significance, while a review of the claims folder shows 
that an Appellant's Brief has been associated with the record 
in October 2000, further review of the claims folder does not 
indicate that, concerning the issues now on appeal before the 
Board, a local accredited representative from DAV has had an 
opportunity to review the claims folder and provide written 
argument prior to returning the claims folder to the Board.  
The law provides that a veteran has the right to full 
representation in all stages of an appeal by a recognized 
organization.  38 C.F.R. § 20.600 (2000).

The Board also points out that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, and for the reasons which follow, a remand is 
required.  

Review of the record shows that, as noted above, the veteran 
served on active duty for more than 20 years.  However, 
review of the veteran's claims folder fails to show that his 
service medical records are currently shown to be associated 
therein.  In this regard, as shown as part of a VA Form 21-
4138, Statement in Support of Claim, dated in September 1993, 
the veteran indicated that "I am submitting the original 
copies of my service medical records.  Please return it to me 
after it has served its purpose.  I need these records for my 
personal files."  Additional review of the record shows that 
as part of a March 1994 rating decision, the RO noted that 
certain service medical records had been included as 
evidence.  As the veteran's service medical records are not 
now shown to be incorporated in the evidentiary record, it is 
the opinion of the Board that an attempt should be made to 
obtain them.  See Simington v. Brown, 9 Vet. App. 334 (1996) 
and Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

As to the issue on appeal regarding entitlement to an 
increased rating for hypertensive cardiovascular disease, 
currently rated as 60 percent disabling, the Board initially 
notes that the VA Schedule for Rating Disabilities (Rating 
Schedule) that addresses the cardiovascular system was 
amended, effective January 12, 1998; 62 Fed.Reg. 65207-65224 
(1998).  Thus, the regulatory criteria governing the 
evaluation of the veteran's cardiovascular disease changed 
while the veteran's claim was pending.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Further review of the claims folder shows that the veteran 
was most recently afforded a VA cardiovascular examination in 
January 1998.  Review of the report of examination shows that 
the VA examiner did not have the veteran's claims file at the 
time of the examination.  The Board notes that such a medical 
examination should "take into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one."  Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991); see also Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 4.2 
(2000) ("[i]f a diagnosis is not supported by the findings 
on the examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes").  
In Crawford v. Brown, 5 Vet. App. 33, 36 (1993), in which the 
claimant sought an increased rating for a service-connected 
psychiatric disability and was examined by a VA physician who 
did not review the claimant's prior medical records, the 
Court concluded that the evidence before the Board was 
"inadequate" and remanded the case with instruction to 
conduct a new examination "which takes into account the 
records of prior medical treatment, so that the evaluation of 
the veteran's disability will be a fully informed one."  
Review of medical history was significant in this increased 
rating case so that the current state of the conditions could 
be viewed in the context of the progression of the 
disabilities at earlier stages.  See VAOPGCPREC 20-95 (July 
14, 1995).  

Additionally, review of the above-mentioned January 1998 VA 
"heart and hypertension" report shows that while the 
examiner was requested to supply an opinion as to whether 
"more than sedentary employment [was] feasible," it does 
not appear that the examiner supplied a definitive answer to 
this question.  The Board notes that pursuant to pre-January 
1998 regulations, a 100 percent evaluation was provided for 
hypertensive heart disease with definite signs of congestive 
failure, more than sedentary employment precluded.  (emphasis 
added).  Additionally, review of the January 1998 VA 
examination report shows a diagnosis of, in part, "5-6 
METS."  It is unclear from this statement whether the 
examiner was reporting an estimate of the veteran's workload 
in METs.  A diagnosis of "HASHD" [hypertensive 
arteriosclerotic cardiovascular disease] was also made at 
that time.

The Board notes that VA has a duty to conduct a thorough and 
contemporaneous medical examination under appropriate 
circumstances.  See 38 C.F.R. § 3.326 (2000); Green v. 
Derwinski, 1 Vet. App. 121, 123 (1991); Lineberger v. Brown, 
5 Vet. App. 367, 369 (1993); Waddell v. Brown, 5 Vet. App. 
454 (1993).  See also Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Furthermore, VA regulations provide that where "diagnosis is 
not supported by the findings on the examination report or if 
the report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should request the veteran to 
furnish, to the extent possible, the 
specific date(s), his unit, and name and 
location of any medical facility 
regarding treatment for any of his 
claimed disorders, as noted on the title 
page of this decision, during his period 
of service.  The RO should also notify 
the veteran that he may submit additional 
evidence and argument in support of his 
claims for entitlement to service 
connection, to include all VA and private 
medical records pertaining to treatment 
or evaluation of any and all of his 
claimed disorders since his release from 
active duty.  After securing any 
necessary release, the RO should obtain 
records of any treatment identified by 
the veteran not already of record.

Additionally, the RO should ask the 
veteran to identify all sources of recent 
treatment received for his service-
connected hypertensive heart disease 
since January 1998, and to furnish signed 
authorizations for release to the VA of 
all private medical records he 
identifies.  Copies of the medical 
records from all sources he identifies 
should then be requested.  All records 
obtained should be added to the claims 
folder.  The veteran should be informed 
that he has a right to present any 
additional evidence or argument while the 
case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

2.  The RO should attempt to obtain from 
all appropriate sources (to include, but 
not be limited to, the National Personnel 
Records Center (NPRC) located in St. 
Louis, Missouri), the veteran's service 
medical records.  The NPRC, and any and 
all other sources, if applicable, should 
be furnished a copy of the veteran's DD 
Form 214, which indicates that the 
veteran served in the Air Force and was 
separated from service at Cannon AFB, in 
New Mexico.  

In the event that all attempts to obtain 
the veteran's service medical records 
prove unsuccessful, the RO should contact 
the veteran and request that he supply 
all service medical records in his 
possession to the RO.  Thereafter, the RO 
should make photocopies of all records 
supplied by the veteran, associate these 
photocopies with the claims folder, and 
return the veteran's original service 
medical records to him.  

3.  The veteran should also be afforded 
an appropriate examination to assess the 
nature and severity of his hypertensive 
cardiovascular disease.  The examiner 
should review the claims folder in 
conjunction with the examination.  The 
examiner should express an opinion as to 
whether the veteran's hypertensive 
arteriosclerotic cardiovascular disease 
is manifested by definite signs of 
congestive failure, with more than 
sedentary employment precluded.  See 
Diagnostic Code 7007, effective before 
January 12, 1998.

The examiner should also provide comment 
as to whether there is any congestive 
heart failure, and whether there is left 
ventricular dysfunction.  The examiner 
should also report the veteran's ejection 
fraction, and his workload in METs.  In 
the event the veteran's workload in MET's 
is determined to be 3 or less, the 
examiner should also provide comment as 
to whether the measured workload results 
in dyspnea, fatigue, angina, dizziness, 
or syncope.  See Diagnostic Code 7007, 
effective January 12, 1998.  If the 
veteran's workload in METs cannot be 
tested, the examiner should so report and 
estimate his workload in METs given his 
current cardiac status. 

4.  Thereafter, the RO should afford the 
local representative the opportunity to 
review the veteran's claims folder and 
present arguments regarding the issues on 
appeal.  

5.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, that report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2000) ("if the [examination] 
report does not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.").  See Green, 
supra, at 124; Abernathy v. Principi, 3 
Vet. App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

7.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issues on 
appeal.  

If any benefit sought on appeal is not granted, the veteran 
should be furnished a Supplemental Statement of the Case and 
afforded a reasonable period of time within which to respond.  
In the event that the issue concerning an increased rating 
for hypertensive heart disease is denied, the SSOC should 
reflect consideration of the new and old rating criteria 
where applicable.

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless he is further 
informed. 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court or additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



